Citation Nr: 1225854	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating for residuals of myocardial infarction in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from June 1, 2010.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disorder.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee/leg disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1973, and from January 1973 to January 1977.  He was discharged in January 1977 under other than honorable conditions.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in (1) March 2007 rating decision, in which the RO declined to reopen previously denied claims of service connection for lumbar spine disorder, right hip disorder, and right knee/leg disorder, (2) in July 2008, in which the RO denied service connection for GERD, and (3) in November 2010, in which the RO granted service connection for residuals of myocardial infarction and assigned an initial disability rating of 10 percent from February 12, 2010.  

In a December 2011 rating decision the RO increased the initial rating for residuals of myocardial infarction from 10 percent to 100 percent effective April 19, 2010, dropping back to 30 percent from June 1, 2010.

In May 2012 the Veteran and his spouse testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of his appeal of the claim for an initial disability rating for residuals of myocardial infarction in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from June 1, 2010. 

2.  In a May 2003 rating decision, the RO denied the Veteran's claim for service connection for lumbar spine disorder, a right hip disorder, and a right knee/leg disorder; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal to the claims.

3.  The evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for lumbar spine disorder, a right hip disorder, and a right knee/leg disorder.    

4.  The preponderance of the competent evidence is against a finding that either a lumbar spine disorder, a right hip disorder, and a right knee/leg disorder are related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for an initial disability rating for residuals of myocardial infarction in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from June 1, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The RO's May 2003 rating decision that denied service connection for lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  The evidence received since the May 2003 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for lumbar spine disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).   

4.  The RO's May 2003 rating decision that denied service connection for right hip disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  The evidence received since the May 2003 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for right hip disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).   

6.  The RO's May 2003 rating decision that denied service connection for right knee/leg disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

7.  The evidence received since the May 2003 rating decision is new and material and the requirements to reopen the Veteran's claim for service connection for right knee/leg disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

8.  A lumbar spine disorder was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

9.  A right hip disorder was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

10.  A right knee/leg disorder was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

The Veteran withdrew his claim for an initial disability rating for residuals of myocardial infarction in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from June 1, 2010.  As such, no discussion of VA's duty to notify or assist is necessary.

With regard to claims to reopen finally disallowed claims, the VCAA requires notice of the evidence needed to reopen the claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board in this decision grants the Veteran's claims adjudicated below to the extent that they are reopened.  As such, any deficiencies with regard to Kent notice are harmless and not prejudicial.  

As to the underlying issue of service connection, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated October 2006 to December 2012 informed the Veteran of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The claims were readjudicated in a February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  

In light of the denial of the Veteran's claim for service connection, no disability ratings or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  Review of the Virtual VA electronic files does not show any additional VA medical records that are missing from the claims files.

The Veteran was afforded VA examination regarding the claims on appeal.  The Board finds that such VA examination and opinions obtained are adequate to decide the issues.  They include examination and a review of the complete record, and the opinions included a rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veterans Law Judge (VLJ), which was conducted in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the hearing, the VLJ discussed the elements that were lacking to substantiate the claims and the Veteran and his representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

II. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the appellant or by his authorized representative; and may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  

In March 2012, the Veteran withdrew his claim seeking an initial disability rating for residuals of myocardial infarction, in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from June 1, 2010.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.

III.  Merits of the Lumbar Spine, Right Hip and Right Knee/Leg Claims

The Board initially points out that as discussed in the Introduction, the Veteran served on active duty from June 1971 to January 1977.  Review of the claims file shows that the character of the Veteran's discharge was impacted by a period of unauthorized absence over six months, and he was discharged under other than honorable conditions.  The Veteran accepted this for the good of the service and in order to avoid adjudication of charges which authorizes the imposition of a bad conduct or dishonorable discharge.  

In this regard, a November 2002 administrative decision of the RO determined that the Veteran's character of discharge for the period of service after June 29, 1974 was a bar to VA benefits based on that period of service.  The Veteran has not appealed that decision.  

In this matter, the Veteran does not base his claims on any nexus with his service after June 1974.  As reflected in statements and testimony during the May 2012 Travel Board hearing, he claims essentially that he is entitled to service connection for disorders of the lumbar spine, right hip, and right leg/knee, as secondary to the service-connected residuals of avulsion injury of the right ankle. 




Petition to Reopen Claims of Entitlement to Service Connection

In a May 2003 rating decision, the RO denied claims for service connection for lumbar spine disorder, right hip disorder and right knee/leg disorder.  With respect to the lumbar spine claim there was no opinion linking that disorder to service, and with respect to the other two claims, that there was no evidence of current disability.  The evidence of record at the time consisted of service treatment records and post-service private treatment records and the report of an April 2003 VA general examination.  
 
Because the Veteran did not submit a Notice of Disagreement to the May 2003  rating decision denying service connection for the three claimed disorders, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has determined the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In September 2006, the Veteran filed an application to reopen his claims of service connection for lumbar spine disorder, right hip disorder and right knee/leg disorder.  The evidence added to the claims files since May 2003, consists of VA and private treatment records dated through December 2011; reports of VA examinations including for joints, and specifically addressing the lumbar spine, right hip and right knee symptomatology; and lay statements and testimony contained in the transcript of a May 2012 Travel Board Hearing before the undersigned Veterans Law Judge. 
 
The medical records received since May 2003 reflect treatment including for low back, right hip, and right knee symptoms including conditions variously diagnosed as discussed below.  A January 2007 VA examination report and a February 2011 VA examination report address the claimed disorders and address whether there is a link between the diagnosed lumbar spine, right hip, and right knee conditions, and  service or service-connected disabilities.  The Veteran has testified as to the nexus between the claimed disorders and his service-connected right ankle disability.  In light of the newly submitted records and contentions when considered with previous evidence of record, the previously denied lumbar spine, right hip, and right knee service connection claims must be reopened, and therefore are addressed on the merits below.  

Merits of the Claims for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

If a Veteran served 90 days or more of active service during a period of service, during a war period or after December 31, 1946, then-as potentially relevant here-arthritis is presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of separation from the period of service. 38 C.F.R. §§ 3.307(a), 3.309(a).  The date of separation from service is the date of discharge or release from the period of service on which the claim is based. 38 C.F.R. § 3.307(a)(2).  
 
Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When all the evidence is assembled, VA is responsible for determining if the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or if a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, service treatment records associated with the Veteran's first period of service ending in January 1973 show no indications of any problems involving the lumbar spine, right hip or right leg/knee.  During the Veteran's second period of service ending in January 1977, a report of medical history dated in April 1975 shows that the Veteran reported he had had recurrent back pain.  A January 1977 report of medical history shows that he reported he had had recurrent back pain.  The associated January 1977 report of medical examination shows objective findings of low back syndrome.

The report of an April 2003 VA examination shows that the Veteran reported he had no problem with the right knee and that he had no pain or discomfort related to the right hip.  He reported that he had intermittent lower back pain at or near the paralumbar regions bilaterally and sacroiliac joints bilaterally, which had been noticeable for the previous two or three years and he could not remember any injury to the back.  

After examination the report contains diagnoses including (1) no evidence of right hip symptoms or abnormality on examination and (2) intermittent low back pain with X-ray pending.  Subsequent X-ray examination showed minor degenerative joint disease of the lumbar spine.

Private treatment records include a chiropractic note from March 2005 showing that the Veteran reported that he has been going to VA for his lower back and was told he had degenerative arthritis.  

Private treatment records include a report of an October 2006 physical therapy re-evaluation of the lumbar spine, which shows that the Veteran reported that he started using a cane again to assist in getting some weight off his ankle, and the altered gait pattern flared up his hips and back again.

In an August 2006 statement from Donald L. Womack, D.C., he opined that the Veteran suffers from low back pain, right hip pain, and right knee pain; and that as likely as not, the hip and back pain were caused by the Veteran's ankles.

In a December 2007 statement, Carrie Peifer, P.T., noted that she was the Veteran's physical therapist, and opined that due to the Veteran's long history of right ankle pain, it is a possibility that the gait deviation and alteration of weight bearing could have contributed to the degeneration of his right lower extremity and low back.  She noted that the Veteran had a leg length discrepancy.  She also opined that it may not be possible to completely prove the ankle was the cause of the knee, back, and hip problems, but it is also not possible to prove that the ankle injury did not contribute to the Veteran's current problems.  She recommended that there be further evaluation of the relationship between the service-connected ankle injury and the possibility that it contributed to the back injury.

The report of a February 2011 VA examination shows that the Veteran reported a history of right ankle injury during service in 1971.  Regarding the right hip condition, the Veteran reported that the onset of symptoms was in 2003.  He reported that he thought the symptoms of the right hip always occurred (correlated with aggravation and relief of symptoms) at the same time as the low back symptoms.  He reported he had not had injury to the hip and that the pain was maximal in the upper buttock.  He also had some left hip symptoms.  He reported that the symptoms had progressively worsened since onset.  

Regarding the right knee condition, the Veteran reported that the onset was in 2003.  The Veteran reported complaints of aching not necessarily associated with activity.  He reported complaints of the knee giving out and popping.  He denied having had any knee injury.  

Examination revealed a number of findings including of leg lengths, which was 36.5 inches (from anterior superior ilac spine to the medial malleolus) on the left and 37 inches on the right.  X-ray examination of the right hip was negative for fracture, dislocation or bony destruction.  X-ray examination of the right knee showed some mild medial joint space narrowing, which could have been a positional manifestation; no definite or significant suprapatellar joint fusion; definite calcified loose body was not identified; and it was negative for fracture, dislocation, or bony destruction.  Lateral view of the patella revealed some minor spur formation indicative of patellofemoral joint degenerative joint disease. 

The examination report contains diagnoses of (1) trochanteric bursitis (right hip), and (2) patellofemoral and medial compartment degenerative joint disease (right knee).

Regarding the lower back, the Veteran reported complaints of discomfort with walking, standing too long, sitting too long, or bending over.  He reported symptoms of urinary urgency and frequency, leg or foot weakness, and falls; all of which, the examiner opined were unrelated to the claimed disability.  The report contains findings of past imaging of the spine, as reflected in the diagnosis of multilevel lumbar facet degenerative joint and degenerative disc and mild canal stenosis with referred pain to the buttocks (hips) bilaterally, right more than left.

The examiner concluded that the lumbar condition was not related to service or service connected disability.  As rationale, the examiner indicated that service treatment records were unclear as to any onset, or even existence in service.  The examiner noted that the current diagnosis of the lumbar spine was established in 2003 with onset of symptoms in about 2000 or 2001, which was some 25 years after discharge from service.   The examiner also noted that the Veteran was 57 years old and that the onset of degenerative joint disease is not unusually premature in the spine after age 40.  

The examiner addressed the Veteran's assertion that the cause of the back disorder was related to his gait change in that he puts more weight on the left side to favor the right side secondary to chronic right ankle pain.  The examiner noted in this regard that there was a leg length difference unrelated to the right ankle disability, and the gait abnormality was part of the leg length difference.  Based on the foregoing, the examiner concluded that it was less likely as not that the spine condition was related to the service-connected right ankle.

The examiner opined that the right hip condition "is less likely as not (less than 50/50 probability) caused by or a result of the service-connected right ankle."  The examiner stated that rationale for this was the same as for the spine.  Additionally, he stated that there was some trochanteric bursitis on the right.  He also opined that most of the "hip pain" was really pain referred from the facet pathology at L5/S1 into the posterior buttocks and not primary hip disease.

The examiner opined that the right knee condition "is less likely as not (less than 50/50 probability) caused by or a result of the service-connected right ankle" for the same reasons as that for the spine opinion above.    

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any lumbar spine, right hip or right knee/leg disorder is related to service or to a service-connected disability.  The Veteran has diagnosed lumbar spine, right hip and right knee/leg disorders.  However, there is no service treatment record evidence referable to the claimed conditions shown during the Veteran's honorable period of service.  There also is no clinical evidence of any subsequent treatment or complaints regarding the lumbar spine, right hip, or right knee/leg for many years following service.  Likewise, the VA examiner at the February 2011 VA examination opined that the diagnosed lumbar spine, right hip, and right knee/leg disorders were each less likely than not caused by or a result of the right knee disability.  

Although the Veteran's chiropractor and physical therapist have provided statements in support of the Veteran's claim, the opinions given by the February 2011 VA examiner are more probative of the questions at hand regarding the three claimed disabilities.  In this regard, the opinions by the VA examiner were based on a comprehensive review of the clinical history contained in the claims file and physical examination including any necessary diagnostic tests.  The findings and opinion of the VA examiner were consistent with the remainder of the clinical evidence on file, and fully explained, as discussed above.  In contrast, the August 2006 statement from the Veteran's chiropractor included no rationale, and the December 2007 statement from his physical therapist indicated merely that there was a possibility of a nexus.

Also, the issue of the etiology of the Veteran's lumbar spine, right hip, and right knee/leg disorders is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  The Board does not question the Veteran's sincerity that he has such disorders that resulted from service or a service-connected disability.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  

In light of the foregoing, because the preponderance of the evidence is against the claims, service connection is denied for a lumbar spine disorder, a right hip disorder, and a right knee/leg disorder. 






ORDER

The appeal of the claim for an initial disability rating for residuals of myocardial infarction in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent from June 1, 2010, is dismissed. 

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a right knee/leg disorder is denied.


REMAND

Regarding the GERD service connection claim, the Veteran maintains it is due to the pain medication taken for his service-connected right ankle disability.  In this regard, a VA examiner concluded that was not the case, but did not explain the basis for that conclusion.  Likewise, it does not appear the opinion contemplated the complete full list of the Veteran's medications.  Therefore, an additional opinion in this regard is necessary.  

The file also should be updated to include VA treatment records compiled since November 2011.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2011.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  Any medical records obtained should be associated with the claims file.

2.  Advise the Veteran that he may submit lay statements including from others who have first-hand knowledge, or were contemporaneously informed, of his GERD problems and any associated chronicity or continuity of symptoms since service or correlated with medicine use for service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Return the file to the physician who conducted the June 2008 VA examination of the Veteran's GERD, or if that person is unavailable to another qualified individual, to review the record, including the examination report and offer an opinion as to whether it is at least as likely as not that any diagnosed GERD found to be present either: 
(a) had its onset in or is related to the Veteran's period of service from June 1971 to June 1974; or 
(b) was either (i) caused by or (ii) aggravated by a service-connected disability (including any medications used to treat service connected disability to include any nonsteroidal anti-inflammatory drugs such as ibuprofen and naproxen). 

In offering the opinion, the examiner should acknowledge and discuss the reports of record by the Veteran and others that GERD symptoms were first manifested contemporaneous with pain medication taken for his service-connected right ankle disability.  

A complete rationale for the opinions offered should be provided, and if it is not possible to provide the requested opinion without resorting to speculation, that should be stated, and the reasons that is so explained.  

4.  After the requested development has been completed, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


